DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 08/06/2018. Claims 16-35 are pending in the case. Claims 1-15 have been cancelled. Claims 16, 17, 25, 26, and 27 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 25 recites a “computer program.” This allows the claim to encompass software per se, which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Claims 16-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:

	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving training data and training result data for training the computational model; and receiving field data for predicting result data.

Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving training data and training result data for training the computational model; and receiving field data for predicting result data. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Independent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for evaluating data based on a computational model, the computational model comprising model data, a training function and a prediction function, the method comprising: training the computational model by:… computing the model data from the training data and the training result data with the training function; predicting 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving training data and training result data for training the computational model; and receiving field data for predicting result data.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving training data and training result data for training the computational model; and receiving field data for predicting result data. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the training function is a polynomial in at least one of the training data and the training result data; and wherein the prediction function is a polynomial in at least one of the field data and model data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the model is a linear regression model, in which the prediction function is a linear function in the field data and the model data; and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: before encryption, data values are approximated by multiplication with an approximation factor and rounding to a closest integer; and 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the training function for computing the model data is iteratively updated with the training data and the training result data; wherein in each iteration, the training function is evaluated in an evaluation server device,… decrypted, multiplied with a convergence factor and encrypted in the secure device….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the updated model data is sent to a secure device, and sent back to the evaluation server device.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the updated model data is sent to a secure device, and sent back to the evaluation server device. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 23 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the client device encrypts at least one of the training data and the training result data and decrypts the result data and wherein the evaluation server device at least partially computes at least one of the model data and the result data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): at least one of the training data and the training result data is provided by a client device communicatively interconnected with an evaluation server device, and the field data is provided by at least one or a plurality of devices communicatively interconnected with the evaluation server device.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): at least one of the training data and the training result data is provided by a client device communicatively interconnected with an evaluation server device, and the field data is provided by at least one or a plurality of devices communicatively interconnected with the evaluation server device. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 24 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the training data and the field data encodes at least one of local wind speed and local sunshine intensity and the training result data and the result data encodes at least one of electrical power production of wind turbine facilities and solar energy facilities.

The remaining claims 25-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 16-24 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 20 recites the limitation "the model" in the first wherein clause. There is insufficient antecedent basis for this limitation in the claim. While independent claim 16 recites “a computational model,” and other claims use the phrase “computational model,” it is unclear if this model recited as “the model” is the same or different that the “computational model” recited in the other claims. For the purpose of prior art analysis, Examiner assumes that “the model” is referring to the “computational model” first recited in the claim 16.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 16, 18-21, 23, 25, 26, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach et al. (U.S. Pat. App. Pub. No. 2016/0350648, hereinafter Gilad-Bachrach) in view of De Cock et al. (Cock, Martine de, Rafael Dowsley, Anderson CA Nascimento, and Stacey C. Newman. "Fast, privacy preserving linear regression over distributed datasets based on pre-distributed data." In Proceedings of the 8th ACM Workshop on Artificial Intelligence and Security, pp. 3-14. 2015, hereinafter De Cock).

claim 16, Gilad-Bachrach teaches:
A method for evaluating data based on a computational model, the computational model comprising model data, a training function and a prediction function, the method comprising (Title and abstract. Figure 1, neural network 140, medical image 120, and encrypted output results data. Figure 8, neural network training component 832, neural network computation component 834):
training the computational model by (Figure 8, neural network training component 832):
receiving training data and training result data for training the computational model (Paragraph 62, neural network training component 832 can receive an untrained neural network model to be trained to support neural network computations as described herein. The neural network training component 832 performs training through an iterative process),
computing the model data from the training data and the training result data with the training function (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions);
predicting result data by (Figure 8, neural network computation component 834):
receiving field data for predicting result data (Figure 9, communicate data 944. Paragraph 27, a trained neural network can be used to make predictions based on user data. For example, medical images can be processed using a neural network to make predictions on diseases associated with the medical images. In embodiments described herein, neural network predictive function, and the capacity for the neural network to generate prediction results, can be specifically based on encrypted user data. Paragraph 68
computing the result data from the field data and the model data with the prediction function (Figure 9, perform neural network computations 954);
wherein
the training data is plaintext and the training result data is encrypted with a homomorphic encryption algorithm, the homomorphic encryption algorithm being additively homomorphic and multiplicative homomorphic for multiplication with a plaintext factor (Paragraph 24, Neural network computation can performed using Neural network models that are trained on plaintext or unencrypted data. Specifically, neural network models can be trained on plaintext or unencrypted data to perform predictions based on user query data. Paragraph 65, it is contemplated that the neural network computation component can also further be configured to process unencrypted data to perform neural network computations. Paragraph 26, communicate the encrypted results back to the user. Paragraph 28, the encrypted results (e.g., prediction results) based on encrypted data is the same as if the encrypted results were generated from plaintext. Paragraph 32, the encryption scheme can do addition and multiplication. See also De Cock at section 9, Paillier's encryption scheme),….
Gilad-Bachrach does not appear to expressly teach the model data is computed in encrypted form from the plaintext training data and the encrypted training result data with the training function, and the field data is plaintext, wherein the result data is computed in encrypted form from the plaintext field data and the encrypted model data with the prediction function.
De Cock teaches the model data is computed in encrypted form from the plaintext training data and the encrypted training result data with the training function, and the field data is plaintext, wherein Section 9, Paillier's encryption scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

As to dependent claim 18, Gilad-Bachrach further teaches wherein the training function is a polynomial in at least one of the training data and the training result data (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions. Paragraph 35, to make the activation functions computable under the encryption scheme, polynomials can be used to approximate activation functions); and wherein the prediction function is a polynomial in at least one of the field data and model data (Figure 9, perform neural network computations 954. Paragraph 35, to make the activation functions computable under the encryption scheme, polynomials can be used to approximate activation functions).

As to dependent claim 19, De Cock further teaches wherein each of the training data and the field data is a set of vectors or matrices of field data values (Page 5, a set of training examples (real vectors). Page 9, given vectors); wherein each of the training result data and the result data is a vector of result data values (Page 8, the response vector. Page 9); wherein the model data is a vector of model data values (Page 6, coefficient vector. Page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to 


As to dependent claim 20, De Cock further teaches wherein the model is a linear regression model, in which the prediction function is a linear function in the field data and the model data (Title and abstract. Page 3, linear regression is a technique for modelling the relationship between one or more input variables - often called explanatory variables - and a real valued outcome); and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data (Page 5, throughout this paper we assume that all variables are real numbers and that we aim to find real values for the parameters β1, β2, ... , βrr and b that minimize the empirical risk function 1/n Σ (i=1 to n) ((β1a1(xi) + β2a2(x,) + ... + ,βmam(xi) +b) -yi)2) which is the mean squared error over the training instances. Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

As to dependent claim 21, De Cock further teaches wherein, before encryption, data values are approximated by multiplication with an approximation factor and rounding to a closest integer (Page 7, approximate the computations on real numbers by using building blocks which work on fields Zq. We adapt the method of Catrina and Saxena [9] with a fixed-point representation. Let k, e and f be integers such that k > 0, f >= 0 and e = k - f >= 0. Page 8, the protocol rounds w/2f to the nearest integer); and wherein the homomorphic encryption algorithm is based on a finite field based on the product of two prime numbers and the approximation factor is smaller than this product (Page 9, map their fixed precision real valued inputs to elements of a finite field. Page 9, for two large prime numbers p and q, the secret key of Paillier's cryptosystem is sk = (p, q). Section 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

As to dependent claim 23, Gilad-Bachrach further teaches wherein at least one of the training data and the training result data is provided by a client device communicatively interconnected with an evaluation server device, wherein the client device encrypts at least one of the training data and the training result data and decrypts the result data and wherein the evaluation server device at least partially computes at least one of the model data and the result data; and wherein the field data is provided by at least one or a plurality of devices communicatively interconnected with the evaluation server device (Figure 1, encrypted medical image, encrypted result, neural network 130. Paragraph 3, the encrypted neural network results data are communicated to the user associated with the encrypted data such that the user decrypts the encrypted data based on the encryption scheme. Paragraph 29, the neural network 140 running on the cloud computing platform 130 can perform computations).

As to independent claim 25, Gilad-Bachrach teaches:
A computer program for evaluating data based on a computational model, the computational model comprising model data, a training function and a prediction function, which, when Title and abstract. Figure 1, neural network 140, medical image 120, and encrypted output results data. Figure 8, neural network training component 832, neural network computation component 834):
training the computational model by (Figure 8, neural network training component 832):
receiving training data and training result data for training the computational model (Paragraph 62, neural network training component 832 can receive an untrained neural network model to be trained to support neural network computations as described herein. The neural network training component 832 performs training through an iterative process),
computing the model data from the training data and the training result data with the training function (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions);
predicting result data by (Figure 8, neural network computation component 834):
receiving field data for predicting result data (Figure 9, communicate data 944. Paragraph 27, a trained neural network can be used to make predictions based on user data. For example, medical images can be processed using a neural network to make predictions on diseases associated with the medical images. In embodiments described herein, neural network predictive function, and the capacity for the neural network to generate prediction results, can be specifically based on encrypted user data. Paragraph 68);
computing the result data from the field data and the model data with the prediction function (Figure 9, perform neural network computations 954);
wherein
the training data is plaintext and the training result data is encrypted with a homomorphic encryption algorithm, the homomorphic encryption algorithm being additively homomorphic and multiplicative homomorphic for multiplication with a plaintext factor (Paragraph 24, Neural network computation can performed using Neural network models that are trained on plaintext or unencrypted data. Specifically, neural network models can be trained on plaintext or unencrypted data to perform predictions based on user query data. Paragraph 65, it is contemplated that the neural network computation component can also further be configured to process unencrypted data to perform neural network computations. Paragraph 26, communicate the encrypted results back to the user. Paragraph 28, the encrypted results (e.g., prediction results) based on encrypted data is the same as if the encrypted results were generated from plaintext. Paragraph 32, the encryption scheme can do addition and multiplication. See also De Cock at section 9, Paillier's encryption scheme),….
Gilad-Bachrach does not appear to expressly teach the model data is computed in encrypted form from the plaintext training data and the encrypted training result data with the training function, and the field data is plaintext, wherein the result data is computed in encrypted form from the plaintext field data and the encrypted model data with the prediction function.
De Cock teaches the model data is computed in encrypted form from the plaintext training data and the encrypted training result data with the training function, and the field data is plaintext, wherein the result data is computed in encrypted form from the plaintext field data and the encrypted model data with the prediction function (Section 9, Paillier's encryption scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to 

As to independent claim 26, Gilad-Bachrach teaches:
An evaluation system for evaluating data based on a computational model, the computational model comprising model data, a training function and a prediction function, which when the computational model is executed on the evaluation system, the system operable to (Title and abstract. Figure 1, neural network 140, medical image 120, and encrypted output results data. Figure 8, neural network training component 832, neural network computation component 834):
train the computational model by (Figure 8, neural network training component 832):
receive training data and training result data for training the computational model (Paragraph 62, neural network training component 832 can receive an untrained neural network model to be trained to support neural network computations as described herein. The neural network training component 832 performs training through an iterative process),
compute the model data from the training data and the training result data with the training function (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions);
predict result data by (Figure 8, neural network computation component 834):
receive field data for predicting result data (Figure 9, communicate data 944. Paragraph 27, a trained neural network can be used to make predictions based on user data. For example, medical images can be processed using a neural network to make predictions on diseases associated with the medical images. In embodiments described herein, neural network predictive function, and the capacity for the neural network to generate prediction results, can be specifically based on encrypted user data. Paragraph 68);
compute the result data from the field data and the model data with the prediction function (Figure 9, perform neural network computations 954);
wherein
the training data is plaintext and the training result data is encrypted with a homomorphic encryption algorithm, the homomorphic encryption algorithm being additively homomorphic and multiplicative homomorphic for multiplication with a plaintext factor (Paragraph 24, Neural network computation can performed using Neural network models that are trained on plaintext or unencrypted data. Specifically, neural network models can be trained on plaintext or unencrypted data to perform predictions based on user query data. Paragraph 65, it is contemplated that the neural network computation component can also further be configured to process unencrypted data to perform neural network computations. Paragraph 26, communicate the encrypted results back to the user. Paragraph 28, the encrypted results (e.g., prediction results) based on encrypted data is the same as if the encrypted results were generated from plaintext. Paragraph 32, the encryption scheme can do addition and multiplication. See also De Cock at section 9, Paillier's encryption scheme),….
Gilad-Bachrach does not appear to expressly teach the model data is computed in encrypted form from the plaintext training data and the encrypted training result data with the training function, and the field data is plaintext, wherein the result data is computed in encrypted form from the plaintext field data and the encrypted model data with the prediction function.
Section 9, Paillier's encryption scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

As to dependent claim 28, De Cock further teaches wherein the computational model is a linear regression model, in which the prediction function is a linear function in the field data and the model data (Title and abstract. Page 3, linear regression is a technique for modelling the relationship between one or more input variables - often called explanatory variables - and a real valued outcome); and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data (Page 5, throughout this paper we assume that all variables are real numbers and that we aim to find real values for the parameters β1, β2, ... , βrr and b that minimize the empirical risk function 1/n Σ (i=1 to n) ((β1a1(xi) + β2a2(x,) + ... + ,βmam(xi) +b) -yi)2) which is the mean squared error over the training instances. Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

Claims 17, 27, 29, and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach in view of Aono et al. (Aono, Yoshinori, Takuya Hayashi, and Lihua Wang. "Fast and Secure Linear Regression and Biometric Authentication with Security Update." International Association for Cryptologic Research, Vol. 20150730:012111, 30 July 2015, pp. 1-29, hereinafter Aono).

As to independent claim 17, Gilad-Bachrach teaches:
A method for evaluating data based on a computational model, the computational model comprising model data, a training function and a prediction function, the method comprising (Title and abstract. Figure 1, neural network 140, medical image 120, and encrypted output results data. Figure 8, neural network training component 832, neural network computation component 834):
training the computational model by (Figure 8, neural network training component 832):
receiving training data and training result data for training the computational model (Paragraph 62, neural network training component 832 can receive an untrained neural network model to be trained to support neural network computations as described herein. The neural network training component 832 performs training through an iterative process);
computing the model data from the training data and the training result data with the training function (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions);
predicting result data by (Figure 8, neural network computation component 834):
receiving field data for predicting result data (Figure 9, communicate data 944. Paragraph 27, a trained neural network can be used to make predictions based on user data. For example, medical images can be processed using a neural network to make predictions on diseases associated with the medical images. In embodiments described herein, neural network predictive function, and the capacity for the neural network to generate prediction results, can be specifically based on encrypted user data. Paragraph 68);
computing the result data from the field data and the model data with the prediction function (Figure 9, perform neural network computations 954);
wherein
… the homomorphic encryption algorithm being additively homomorphic and multiplicative homomorphic for multiplication with a plaintext factor (Paragraph 28, the encrypted results (e.g., prediction results) based on encrypted data is the same as if the encrypted results were generated from plaintext. Paragraph 32, the encryption scheme can do addition and multiplication),….
Gilad-Bachrach does not appear to expressly teach the training data and the training result data are encrypted with a homomorphic encryption algorithm, the model data is computed in plaintext from the encrypted training data and the encrypted training result data with the training function, and the field data is encrypted with homomorphic encryption algorithm, wherein the result data is computed in encrypted form from the encrypted field data and the plaintext model data with the prediction function.
Aono teaches the training data and the training result data are encrypted with a homomorphic encryption algorithm, the model data is computed in plaintext from the encrypted training data and the encrypted training result data with the training function, and the field data is encrypted with homomorphic encryption algorithm, wherein the result data is computed in encrypted form from the encrypted field data and the plaintext model data with the prediction function (Section 5.5, ϴ* = (ϴ*0.... ϴ*d) can he made public, and data used in prediction (x1, ... , xd) is encrypted, and yet the output hϴ*(x) = Σ i-1, d ϴ*ix*+ϴ*0 can be computed. This is exactly the secure computation of the weighted sum described in Section 4.2 with the "weights" (ϴ*0, ... , ϴ*d)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of Aono to preserve a level of privacy (see Aono at abstract and introduction).

As to independent claim 27, Gilad-Bachrach teaches:
An evaluation system for evaluation data based on a computational model, the computational model comprising model data, a training function and a prediction function, which when the computational model is executed on the evaluation system, the system operable to (Title and abstract. Figure 1, neural network 140, medical image 120, and encrypted output results data. Figure 8, neural network training component 832, neural network computation component 834):
train the computational model by (Figure 8, neural network training component 832):
receive training data and training result data for training the computational model (Paragraph 62, neural network training component 832 can receive an untrained neural network model to be trained to support neural network computations as described herein. The neural network training component 832 performs training through an iterative process);
compute the model data from the training data and the training result data with the training function (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions);
predict result data by (Figure 8, neural network computation component 834
receive field data for predicting result data (Figure 9, communicate data 944. Paragraph 27, a trained neural network can be used to make predictions based on user data. For example, medical images can be processed using a neural network to make predictions on diseases associated with the medical images. In embodiments described herein, neural network predictive function, and the capacity for the neural network to generate prediction results, can be specifically based on encrypted user data. Paragraph 68);
compute the result data from the field data and the model data with the prediction function (Figure 9, perform neural network computations 954);
wherein
… the homomorphic encryption algorithm being additively homomorphic and multiplicative homomorphic for multiplication with a plaintext factor (Paragraph 28, the encrypted results (e.g., prediction results) based on encrypted data is the same as if the encrypted results were generated from plaintext. Paragraph 32, the encryption scheme can do addition and multiplication),….
Gilad-Bachrach does not appear to expressly teach the training data and the training result data are encrypted with a homomorphic encryption algorithm, the model data is computed in plaintext from the encrypted training data and the encrypted training result data with the training function, and the field 
Aono teaches the training data and the training result data are encrypted with a homomorphic encryption algorithm, the model data is computed in plaintext from the encrypted training data and the encrypted training result data with the training function, and the field data is encrypted with homomorphic encryption algorithm, wherein the result data is computed in encrypted form from the encrypted field data and the plaintext model data with the prediction function (Section 5.5, ϴ* = (ϴ*0.... ϴ*d) can he made public, and data used in prediction (x1, ... , xd) is encrypted, and yet the output hϴ*(x) = Σ i-1, d ϴ*ix*+ϴ*0 can be computed. This is exactly the secure computation of the weighted sum described in Section 4.2 with the "weights" (ϴ*0, ... , ϴ*d)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach to include the linear regression techniques of Aono to preserve a level of privacy (see Aono at abstract and introduction).

As to dependent claim 29, Gilad-Bachrach further teaches wherein the training function is a polynomial in at least one of the training data and the training result data (Paragraph 48, training the neural network to perform neural network computations with approximations of neural network functions. Paragraph 35, to make the activation functions computable under the encryption scheme, polynomials can be used to approximate activation functions); and wherein the prediction function is a polynomial in at least one of the field data and model data (Figure 9, perform neural network computations 954. Paragraph 35, to make the activation functions computable under the encryption scheme, polynomials can be used to approximate activation functions).

claim 35, Gilad-Bachrach further teaches wherein at least one of the training data and the training result data is provided by a client device communicatively interconnected with an evaluation server device, wherein the client device encrypts at least one of the training data and the training result data and decrypts the result data and wherein the evaluation server device at least partially computes at least one of the model data and the result data; and wherein the field data is provided by at least one or a plurality of devices communicatively interconnected with the evaluation server device (Figure 1, encrypted medical image, encrypted result, neural network 130. Paragraph 3, the encrypted neural network results data are communicated to the user associated with the encrypted data such that the user decrypts the encrypted data based on the encryption scheme. Paragraph 29, the neural network 140 running on the cloud computing platform 130 can perform computations).

Claims 30-33 are rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach in view of Aono and De Cock.

As to dependent claim 30, the rejection of claim 27 is incorporated.
Gilad-Bachrach as modified by Aono does not appear to expressly teach wherein the computational model is a linear regression model, in which the prediction function is a linear function in the field data and the model data; and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data.
De Cock teaches wherein the computational model is a linear regression model, in which the prediction function is a linear function in the field data and the model data (Title and abstract. Page 3, linear regression is a technique for modelling the relationship between one or more input variables - often called explanatory variables - and a real valued outcome); and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data (Page 5, throughout this paper we assume that all variables are real numbers and that we aim to find real values for the parameters β1, β2, ... , βrr and b that minimize the empirical risk function 1/n Σ (i=1 to n) ((β1a1(xi) + β2a2(x,) + ... + ,βmam(xi) +b) -yi)2) which is the mean squared error over the training instances. Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by Aono to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).


As to dependent claim 31, the rejection of claim 17 is incorporated.
Gilad-Bachrach as modified by Aono does not appear to expressly teach wherein each of the training data and the field data is a set of vectors or matrices of field data values; wherein each of the training result data and the result data is a vector of result data values; wherein the model data is a vector of model data values.
De Cock teaches wherein each of the training data and the field data is a set of vectors or matrices of field data values (Page 5, a set of training examples (real vectors). Page 9, given vectors); wherein each of the training result data and the result data is a vector of result data values (Page 8, the response vector. Page 9); wherein the model data is a vector of model data values (Page 6, coefficient vector. Page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as 

As to dependent claim 32, the rejection of claim 17 is incorporated.
Gilad-Bachrach as modified by Aono does not appear to expressly teach wherein the model is a linear regression model, in which the prediction function is a linear function in the field data and the model data; and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data.
De Cock teaches wherein the model is a linear regression model, in which the prediction function is a linear function in the field data and the model data (Title and abstract. Page 3, linear regression is a technique for modelling the relationship between one or more input variables - often called explanatory variables - and a real valued outcome); and wherein the training function of the linear regression model is based on minimizing a cost function, which quadratically minimizes a difference between the prediction function and the training result data (Page 5, throughout this paper we assume that all variables are real numbers and that we aim to find real values for the parameters β1, β2, ... , βrr and b that minimize the empirical risk function 1/n Σ (i=1 to n) ((β1a1(xi) + β2a2(x,) + ... + ,βmam(xi) +b) -yi)2) which is the mean squared error over the training instances. Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by Aono to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

As to dependent claim 33, the rejection of claim 17 is incorporated.

De Cock teaches wherein, before encryption, data values are approximated by multiplication with an approximation factor and rounding to a closest integer (Page 7, approximate the computations on real numbers by using building blocks which work on fields Zq. We adapt the method of Catrina and Saxena [9] with a fixed-point representation. Let k, e and f be integers such that k > 0, f >= 0 and e = k - f >= 0. Page 8, the protocol rounds w/2f to the nearest integer); and wherein the homomorphic encryption algorithm is based on a finite field based on the product of two prime numbers and the approximation factor is smaller than this product (Page 9, map their fixed precision real valued inputs to elements of a finite field. Page 9, for two large prime numbers p and q, the secret key of Paillier's cryptosystem is sk = (p, q). Section 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by Aono to include the linear regression techniques of De Cock to preserve a level of privacy (see De Cock at abstract and introduction).

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach in view of De Cock and Milenova et al. (U.S. Pat. App. Pub. No. 2005/0049990, hereinafter Milenova).

As to dependent claim 22, the rejection of claim 16 is incorporated.
Gilad-Bachrach further teaches wherein in each iteration, the training function is evaluated in an evaluation server device, the updated model data is sent to a secure device, decrypted, multiplied with a Figure 8, neural network training component 832. Figure 1, cloud computing platform 130, neural network 140, encrypted medical image, perform computations 150).
Gilad-Bachrach as modified by De Cock does not appear to expressly teach wherein the training function for computing the model data is iteratively updated with the training data and the training result data.
Milenova teaches wherein the training function for computing the model data is iteratively updated with the training data and the training result data (Paragraph 6, updated at every iteration and the model build continues until the convergence conditions on the entire dataset are met).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by De Cock to include the iterative training of Milenova to increase efficiency, reduce time consumption, and increase data security (see Milenova at paragraph 5).

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach in view of De Cock and Swaminathan et al. (U.S. Pat. App. Pub. No. 2017/0016430, hereinafter Swaminathan).

As to dependent claim 24, the rejection of claim 16 is incorporated.
Gilad-Bachrach as modified by De Cock does not appear to expressly teach wherein the training data and the field data encodes at least one of local wind speed and local sunshine intensity and the training result data and the result data encodes at least one of electrical power production of wind turbine facilities and solar energy facilities.
Swaminathan teaches wherein the training data and the field data encodes at least one of local wind speed and local sunshine intensity and the training result data and the result data encodes at least Paragraph 13, data from wind turbine systems containing, for example, environmental variables such as wind speed, wind direction, temperature, and the like, may be obtained. Likewise, data from operating conditions such as availability of the wind turbine systems, type of wind turbine systems in use; current wind power production, and the like, may be obtained. The data may then be processed through a data quality/data filtering system, which may select a subset of data more suitable for forecasting wind power based on certain conditions and/or events described in more detail below. Paragraph 4, predicted electrical power production for the wind power system. Paragraph 14, a training system may be executed periodically at a configurable time period (e.g., every 3 hours) using historical data of a derived time period (e.g., 1-4 weeks). Paragraph 4, transforming the one or more wind power system models into one or more trained models at least partially based on the data subset; and executing the one or more trained models to derive a forecast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by De Cock to include the techniques suitable for enhancing operations of the wind power generation systems of Swaminathan to forecast and control the power delivered into the power grid by forecasting power and dynamically managing energy supply to provide for a more efficient power grid system (see Swaminathan at paragraph 2).

Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Gilad-Bachrach in view of De Cock, Aono, and Milenova.

As to dependent claim 34, the rejection of claim 17 is incorporated.
Figure 8, neural network training component 832. Figure 1, cloud computing platform 130, neural network 140, encrypted medical image, perform computations 150).
Gilad-Bachrach as modified by De Cock and Aono does not appear to expressly teach wherein the training function for computing the model data is iteratively updated with the training data and the training result data.
Milenova teaches wherein the training function for computing the model data is iteratively updated with the training data and the training result data (Paragraph 6, updated at every iteration and the model build continues until the convergence conditions on the entire dataset are met).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the neural networks for encrypted data of Gilad-Bachrach as modified by De Cock to include the iterative training of Milenova to increase efficiency, reduce time consumption, and increase data security (see Milenova at paragraph 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123